Case 1:20-cr-00073-TFM-B
        Case 3:20-cr-00170-PDW
                          Document
                               Document
                                   132-3 Filed
                                         34 Filed
                                               08/05/21
                                                   04/02/21
                                                         PagePage
                                                              1 of 21
                                                                   1 of 7PageID #:
                                    1065
Case 1:20-cr-00073-TFM-B
        Case 3:20-cr-00170-PDW
                          Document
                               Document
                                   132-3 Filed
                                         34 Filed
                                               08/05/21
                                                   04/02/21
                                                         PagePage
                                                              2 of 21
                                                                   2 of 7PageID #:
                                    1066
Case 1:20-cr-00073-TFM-B
        Case 3:20-cr-00170-PDW
                          Document
                               Document
                                   132-3 Filed
                                         34 Filed
                                               08/05/21
                                                   04/02/21
                                                         PagePage
                                                              3 of 21
                                                                   3 of 7PageID #:
                                    1067
Case 1:20-cr-00073-TFM-B
        Case 3:20-cr-00170-PDW
                          Document
                               Document
                                   132-3 Filed
                                         34 Filed
                                               08/05/21
                                                   04/02/21
                                                         PagePage
                                                              4 of 21
                                                                   4 of 7PageID #:
                                    1068
Case 1:20-cr-00073-TFM-B
        Case 3:20-cr-00170-PDW
                          Document
                               Document
                                   132-3 Filed
                                         34 Filed
                                               08/05/21
                                                   04/02/21
                                                         PagePage
                                                              5 of 21
                                                                   5 of 7PageID #:
                                    1069
Case 1:20-cr-00073-TFM-B
        Case 3:20-cr-00170-PDW
                          Document
                               Document
                                   132-3 Filed
                                         34 Filed
                                               08/05/21
                                                   04/02/21
                                                         PagePage
                                                              6 of 21
                                                                   6 of 7PageID #:
                                    1070
Case 1:20-cr-00073-TFM-B
        Case 3:20-cr-00170-PDW
                          Document
                               Document
                                   132-3 Filed
                                         34 Filed
                                               08/05/21
                                                   04/02/21
                                                         PagePage
                                                              7 of 21
                                                                   7 of 7PageID #:
                                    1071
Case 1:20-cr-00073-TFM-B
        Case 3:20-cr-00194-PDW
                          Document
                               Document
                                   132-3 Filed
                                         38 Filed
                                               08/05/21
                                                   02/22/21
                                                         PagePage
                                                              8 of 21
                                                                   1 of 7PageID #:
                                    1072
Case 1:20-cr-00073-TFM-B
        Case 3:20-cr-00194-PDW
                          Document
                               Document
                                   132-3 Filed
                                         38 Filed
                                               08/05/21
                                                   02/22/21
                                                         PagePage
                                                              9 of 21
                                                                   2 of 7PageID #:
                                    1073
Case 1:20-cr-00073-TFM-B
         Case 3:20-cr-00194-PDW
                           Document
                                 Document
                                    132-3 Filed
                                           38 Filed
                                                08/05/21
                                                     02/22/21
                                                          PagePage
                                                               10 of321
                                                                      of 7PageID #:
                                      1074
Case 1:20-cr-00073-TFM-B
         Case 3:20-cr-00194-PDW
                           Document
                                 Document
                                    132-3 Filed
                                           38 Filed
                                                08/05/21
                                                     02/22/21
                                                          PagePage
                                                               11 of421
                                                                      of 7PageID #:
                                      1075
Case 1:20-cr-00073-TFM-B
         Case 3:20-cr-00194-PDW
                           Document
                                 Document
                                    132-3 Filed
                                           38 Filed
                                                08/05/21
                                                     02/22/21
                                                          PagePage
                                                               12 of521
                                                                      of 7PageID #:
                                      1076
Case 1:20-cr-00073-TFM-B
         Case 3:20-cr-00194-PDW
                           Document
                                 Document
                                    132-3 Filed
                                           38 Filed
                                                08/05/21
                                                     02/22/21
                                                          PagePage
                                                               13 of621
                                                                      of 7PageID #:
                                      1077
Case 1:20-cr-00073-TFM-B
         Case 3:20-cr-00194-PDW
                           Document
                                 Document
                                    132-3 Filed
                                           38 Filed
                                                08/05/21
                                                     02/22/21
                                                          PagePage
                                                               14 of721
                                                                      of 7PageID #:
                                      1078
Case 1:20-cr-00073-TFM-B
         Case 3:20-cr-00114-PDW
                           Document
                                 Document
                                    132-3 Filed
                                           42 Filed
                                                08/05/21
                                                     04/13/21
                                                          PagePage
                                                               15 of121
                                                                      of 7PageID #:
                                      1079
Case 1:20-cr-00073-TFM-B
         Case 3:20-cr-00114-PDW
                           Document
                                 Document
                                    132-3 Filed
                                           42 Filed
                                                08/05/21
                                                     04/13/21
                                                          PagePage
                                                               16 of221
                                                                      of 7PageID #:
                                      1080
Case 1:20-cr-00073-TFM-B
         Case 3:20-cr-00114-PDW
                           Document
                                 Document
                                    132-3 Filed
                                           42 Filed
                                                08/05/21
                                                     04/13/21
                                                          PagePage
                                                               17 of321
                                                                      of 7PageID #:
                                      1081
Case 1:20-cr-00073-TFM-B
         Case 3:20-cr-00114-PDW
                           Document
                                 Document
                                    132-3 Filed
                                           42 Filed
                                                08/05/21
                                                     04/13/21
                                                          PagePage
                                                               18 of421
                                                                      of 7PageID #:
                                      1082
Case 1:20-cr-00073-TFM-B
         Case 3:20-cr-00114-PDW
                           Document
                                 Document
                                    132-3 Filed
                                           42 Filed
                                                08/05/21
                                                     04/13/21
                                                          PagePage
                                                               19 of521
                                                                      of 7PageID #:
                                      1083
Case 1:20-cr-00073-TFM-B
         Case 3:20-cr-00114-PDW
                           Document
                                 Document
                                    132-3 Filed
                                           42 Filed
                                                08/05/21
                                                     04/13/21
                                                          PagePage
                                                               20 of621
                                                                      of 7PageID #:
                                      1084
Case 1:20-cr-00073-TFM-B
         Case 3:20-cr-00114-PDW
                           Document
                                 Document
                                    132-3 Filed
                                           42 Filed
                                                08/05/21
                                                     04/13/21
                                                          PagePage
                                                               21 of721
                                                                      of 7PageID #:
                                      1085
